Opinion by
Head, J.,
The controlling question in this case is precisely the same as that we have fully considered in the case of Rogers v. Toland in which an opinion has been this day filed, ante, p. 248. The learned court below made absolute a rule for judgment for want of a sufficient affidavit of defense. In our opinion in the case just cited, we have set forth at length the reasons which led us to the conclusion that the affidavit in that case, disclosing the same state of facts as here, was sufficient to prevent judgment, and we accordingly affirmed the order of the court below discharging the rule for judgment. Following that decision, we must conclude in the present case that the learned trial court fell into error in making the rule absolute.
The order making the rule for judgment absolute is reversed and set aside, and said rule is now discharged and the record remitted with a procedendo. The costs of this appeal to be paid by the appellee.